Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-20-00326-CR

                                      Leonard CHARGUALAF,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 16-1243-CR-A
                            Honorable William D. Old III, Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 9, 2022

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Appellant Leonard Chargualaf pled guilty to two counts of the first degree felony offense

of aggravated sexual assault of a child and three counts of the second degree felony offense of

indecency with a child by sexual contact. See TEX. PENAL CODE ANN. §§ 22.021, 21.11. On April

20, 2018, the trial court ordered that adjudication of guilt be deferred, and it placed Chargualaf on

community supervision for eight years. On August 21, 2019, the State filed motions, seeking

adjudication of guilt and the revocation of Chargualaf’s community supervision. On December

12, 2019, the trial court held a revocation hearing and, after receiving evidence, modified the

conditions of Chargualaf’s community supervision. On June 8, 2020, the trial court held a status
                                                                                                       04-20-00326-CR


hearing and found that Chargualaf had violated the terms and conditions of his community

supervision. The trial court revoked Chargualaf’s community supervision, adjudicated him guilty

of the charged offenses, and assessed a sentence of a $988.12 fine and incarceration for twenty

years, crediting Chargualaf for the time he served while incarcerated on the charges. Chargualaf

now appeals.

         Chargualaf’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw.

Counsel concludes that this appeal is frivolous and without merit. Counsel provided Chargualaf

with a copy of the brief and the motion to withdraw as well as a copy of the appellate record.

Counsel also informed Chargualaf of his right to review the record and to file his own brief. See

Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); see also Nichols v. State, 954 S.W.2d

83, 85–86 (Tex. App.—San Antonio 1997, no pet.) (per curiam); Bruns v. State, 924 S.W.2d 176,

177 n.1 (Tex. App.—San Antonio 1996, no pet.). Chargualaf thereafter filed a pro se brief, and

the State filed a brief in response.

         After reviewing the record and the briefs, we conclude there is no reversible error and agree

with Chargualaf’s counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d

824, 826–27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed, and

appellate counsel’s motion to withdraw is granted. 1 See Nichols, 954 S.W.2d at 86; Bruns, 924

S.W.2d at 177 n.1.

                                                            Rebeca C. Martinez, Chief Justice

DO NOT PUBLISH

1
  No substitute counsel will be appointed. Should Chargualaf wish to seek further review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of either this opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed in the Court of Criminal Appeals, see id. R. 68.3, and any
such petition must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R.
68.4.

                                                          -2-